ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Schwab on 09/14/2021.

Claims 1, 6 and 16-17 have been amended to:

1.	(Currently Amended) A linerless engine block comprising:
	a polymer matrix composite having an internal surface that defines a bore, wherein the polymer matrix composite forms a main structure of the linerless engine block and provides structural support for the linerless engine block, the polymer matrix composite having and has a first thermal conductivity at the internal surface of at least 5 W/m*°C;
	a first bond coating disposed on the internal surface within the bore; and
	a second wear-resistant coating disposed on the first bond coating within the bore such that the second wear-resistant coating is adhered to the polymer matrix composite by the first bond coating.


	

16.	(Currently Amended) The linerless engine block of claim 1, wherein the linerless engine block is free from a liner formed from iron 

17.	(Currently Amended) A method of forming a linerless engine block, the method comprising:
	forming a polymer matrix composite having an internal surface that defines a bore, wherein the polymer matrix composite forms a main structure of the linerless engine block and provides structural support for the linerless engine block, the polymer matrix composite having 
	depositing a first bond coating on the internal surface within the bore;
	depositing a second wear-resistant coating on the first bond coating within the bore such that the second wear-resistant coating is adhered to the polymer matrix composite by the first bond coating; and
	machining the second wear-resistant coating to thereby form the linerless engine block.

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claims. In particular the prior art does not teach a linerless engine block defined by the specific configuration of the polymer matrix composite forming a main structure of the linerless engine block, first bond coating, and second wear-resistant coating in combination with the other claim limitations.
The closest prior art of record is that of US 20200400093 (Elie), such that Elie teaches a linerless engine block that may comprise a polymeric coating incorporated with one or more fill materials as required to achieve desired material and performance properties. However, Elie fails to teach wherein the polymeric coating comprising fill material(s) forms a main structure of the linerless engine block and provides structural support for the linerless engine block, and similarly, Elie fails to teach the particular configuration of the first bond coating with respect to the polymer matrix composite and wear-resistant coating. Other relevant prior art teaches the provision of applying thermal barrier coatings to engines and/or machine parts, or the provision of applying a polymer matrix coating to a cylinder bore and/or cylinder liner of an internal combustion engine, however, the prior art still fails to teach the specific configuration of the linerless engine block as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747